Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 1 of 14

Pro Se 7 (Rev 12/16) Complaint for Employment Discrim'mation

 

F l L E l_`UNlTED STATES DISTRICT COURT

for the
1019 MAR -'1 l:’ 2=1$2
District of
U.S. DISTR|CT COURT
ir§§`z"=f HA‘T' E?‘=!. CT. Division

Case No, 3_‘ l ({CUBB"? (VLS>

(to befilled in by the Clerk's U_tir`.t'v}

,.

/{'/a#he,e/ ._l GLM;?; Q/? ira

Fim'm{;j_ts)
f`ll’r."t`e the fall flame rlj`e.m!l.».;_')la.inti',f,i."wlm i.'r fitting r_l_u`.~: ¢'.¢.~.'u;)lt':."m
'¢'frlre manes ¢_)frrli the plai.-rt,i_’,f,?_s crmrmt_;?r in`tlk! space aba\.-e.
please m*r'tr "see atrr:r.'l:ed" in tim space mtd attach cm arl¢l.'"tr'r.i,'.=nt
page with tlcefi:li list Q,"'n.ame.v.,t.
_v_

M,'|rl?or‘l foafu\ op flra CeMm/'>'§'Dn(/}
l`?oc.~ las EJO/ CJ<»/J la /S@lter
E(,:jf\c¢fol _ l_ 5 lL, _

Dc!' ' mt j
(Write the full name of each defendant who is being sued. lf the
names of all the defendants cannot fit in the space above, please
write "see attached " in the space and attach an additional page
with the full list of names )

JuI'y Tl‘iali (checkone) \___l Y€S g -NO

\/\/\./\./\./\./\_/\_/\_/\/\/\/\/\/\/

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if

needed Name /_L/¢:Llll?v;;c;,~/_ l as % g di flew _

"'?-;'(
Street Address /O :/ alj ./‘c/L`xé£j ca ll;_{___*/_-(r C¢_‘.» L’“-i
City and County /l/(,. pliij n de / _
State and Zip Code _é 7‘0 0 6 d'/ 9 / -
Telephone Number (,;l 0 _'5_) _LQ (_`»' C( "`/ C/' 'V 5/ _

.J

E-mailAddress /{~r/ ` HL w l_:,( g l'_: l ¢h, @7;1'1’4:'/ g c_)M' _

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, Whether the defendant is an
individual, a government agency, an organization, or a corporation For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page 1 of 6

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 2 of 14

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. l

Name __/Vli\_p<>f¢j [`?¢=L»r_'c c. off H<_'_ C,_oi"\M-' jjo/105
Job or Title (;'fkm)wn) _
Street Address c;]_j/ /L/)_,,_ VU,, 5` ,/_{_ _ _

City and County /L/f )_ H_:i/_ _ _

State and Zip Code _5 63 L{ a 62 _

Telephone Number (C Q\O `3_)_ S;?_ q 6 3 ;l__l

E-mail Address (ifknown)

Defendant No. 2

Name _Qg;.__¢_._.»\j{&j_j_ A,- ,-_ f_:ct(_¢;‘} _ _

JOb OI‘ Title (ifkno'wn) ;-;»( tZ. _f l ll F¢'p _ _

Street Address _7`1 __,) /'/g\_ v c r1 g \/C_ _ _
City and County A/f_, I-p _ _ _ _ _ _
State and Zip Code ('/_ 74 66 ‘L/ a C/'_ _ _ _

Telephone Number (3~£_)3)@)1%-_&_/@3_

E-mail Address (tfknown)

Defendant No. 3

Name g_I'C-C _' _
JObOI`Tl'Cl€ (ifknown) L_\S_jfj`é`n ` 1€:0!_/|¢;(*¢»._:_+@_¢?_5__

Street Address l“'_lQ_\/: /\_ »_*_ \/t:‘ _
City and County _/l,_ l |.{10,, 'A,_- _ _ _ _

State and Zip Code g '[" ___é)é,__ '~]l C 6 l _
Telephone Number ((iLQ:j l_(_> QFL ( »-C,_z 'l` l _ _ _

E-mail Address (ifknown)

Defendant No. 4

Name /__?Cf /’)_¢.__r_(,ll `l» . 8 f l_ _ _ _
10b 0!‘ Title (ifknown) A(_:_; , 5+_£_}_1,.»\_ _[_1/_\ l._(,_,? ¢ l:l_ l'i_{ _l`~'"&,a~._f`_jld§_l _
Street Address (_;(¢_,_/ ¢‘--. ./,;,n gov {’,_ _

City and County /l/lp?: l ___Q_ f c';( _ _ _ _
State and Zip Code _ C j 0 (, \l la C_J _ _

Telephone Number (L_,lé'_`;') ) §§ /_[_ (_;, ;";_ l \
E-mail Address (tfknown)

Page 2 of 6

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 3 of 14

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

C. Place of Employment

The address at which l sought employment or was employed by the defendant(s) is

Name A/lr' lilva l‘j.-` r »s l:’»;-}/’ c;--f“l i"’l t:.)_ rl'

Street Address 72 _ _ [\_/L._ _,_. JL L_ -_L{ 1 C,_ ,_,r,_-

City and County ;l._,( f' fn rci-f

State and Zip Code 63 T l OG L-/é, C'/`) _
Telephone Number /Q\O 3 ) 25 7 ‘-/ ' (;,_3 2 l

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that appty):

E

1:1

Title Vll of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note.' In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter ]$’om the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note.‘ In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note.‘ ln order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment _
Opportunity Commission.)

Other federal law (speci]j) the federal law):
Relevant state law (spectfv, tfknown):

Relevant city or county law (specify, tfknown):

Page 3 of 6

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 4 of 14

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of Which l complain in this action includes (check all that appty):
|:l Failure to hire me.
g Termination of my employment
,4Fai1ure to promote me.
l" Failure to accommodate my disability.
121 Unequal terms and conditions of my employment
g Retaliation.
l:l Other acts (specijj)):

(Note.' Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes )

B. lt is my best recollection that the alleged discriminatory acts occurred on date(s)
"Lc._~§“w"*" viz .£_ r_'-,/ A l'l"i.\_ _C_ iam -"__ l/! ’l- _
C. l believe that defendant(s) (check ahe):
13 is/are still committing these acts against me.
l:] is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race
color
gender/sex
religion

national origin

age (year ofbt'rth) (only when asserting a claim of age discrimination )

Zil:l|:l|:lljlj|:l

disability or perceived disability (specijj) disability)

E. r|`|'le facts nl` my case are as litll'c".-ws. Allncli additional pages ifuectled.

Page 4 of 6

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 5 of 14

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

,i" il _ f __L
»')t_‘.,‘.:; /l\ llc-acf "'1 men '

(Note.' As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division )

IV. Exhaustion of Federal Administrative Remedies

A. lt is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

a.)t;t; /(-ileacl\. nfl chi _ _ _

B. The Equal Employment Opportunity Commission (check ane):

~'EL l"l§l/has not issued a Notice of Right to Sue letter.
B: issued a Notice of Right to Sue letter, which l received on (a'ate)

UVote.' Attach a copy of the Notice of Right to Sue letter from the E;]ual Employment
Opportunity Commission to this complaint )

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check ahe):

§ 60 days or more have elapsed.
l:l less than 60 days have elapsed.

V. Relief

State briefly and precisely What damages or other relief the plaim_i |`_i'asl<.~_'. the court 10 urder. Dn nol make legal
argumenls. include any basis for claiming ll'\al l'lle wrecth alleged are continuing at the mesc-ul l'ime. include the
amounts n|`any actual damages claimed l"er the acts alleged and the basis l"ul' these amounts. Inelutlc any punitive
er exemplary damages claimed, the anmunls, and the reasons you claim you arc entitled 10 actual er punitive
money damages

§ fil\'i"l,;,__ alj mal/l Fir

Page 5 of 6

Case 3:19-Cv-00337-VLB Document 1 Filed 03/07/19 Page 6 of 14

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VI. Certification and Closing

Under Federal Rule of Civil Procedure ll, by signing below, l certify to the best of` my knowledge, information,
and belief that this complaint: (l) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of` litigation; (2) is Supported by existing law or by a
nonfrivolous argument f`or extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of` Rule ll.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Of`fice with any changes to my address where case-related papers may be

served. l understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 3/_[;;'/91 C) l C(

~ - - /! ./%’ / :'? "'?{ ____
Signature of Plamtlff 2:;._ _ 1535/f ‘MU 1£,£_4{ £b(& _
/

Prinied Name Of Plaintiff {/;{_#-l] £;L_,

 
 
   

(1'\ l' £'C_§-__q l C\_

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 6 of 6

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 7 of 14

Aft`ldavit of Retaliation for Fi|ing a CHRO Complaint in 2016
1. My Name is Matthew Stephen LaVecchia and | reside at ],OQO‘l\|augatuck Avenue, |V|ilford
connecticut 06461. loqcl

2. The Respondent is the Milford Fire Department, Board of Fire Commissioners, Fire Chief,
Assistant Fire Chief's and City Attorney's Office, Located at 72 New Haven Avenue, lV|i|ford,

Connecticut, 06460.

3. The Respondent employs more than 115 persons.

4. Retaliatlon for file a Commission on Human Rights and Opportunity complaint on or
about December 20,2016 (Case no. 1630505)

5. Retaliation led to the termination of |Vlatthew LaVecchia without just cause.
0 ltems leading up to termination: CHRO Case Number 1630504

6. The Milford Fire Department has failed to abide to the following Terms and Conditions
of the Settlement Agreement regarding CHRO Case Number 1639504.

¢ Statement of Facts #1

7. ltem Two (2) of the 2016 Settlement Agreement
As stated in the settlement agreement, the l\/li|ford Fire Department (l\/lFD) failed to provide
mandated ADA sensitivity training to lVlFD employees under the auspice of the CHRO
Commission.

8. ltem Three (3) of the 2016 Settlement Agreement
ltems stated to be removed by the CHRO Agreement from lV|attheW LaVecchia’s personnel file
have not been removed.
lVlatthew LaVecchia requested several times to have documents removed from his personnel
file to no avail. On February 26, 2018 l\/latthew LaVecchia requested to see his personnel file
and Was told by Assistant Chleic Begley that he was not to remove any ltem.

9. ltem Four (4) of the 2016 Settlement Agreement
Matthew LaVecchia was reinstated on the Dive Team per the CHRO agreement, but when a
dive emergency call went out, Matthew Was told they had enough divers. Past practice for dive
emergencies would include all divers available because of the number of divers needed at a

dive scene.

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 8 of 14

10. ltem Five (5) of the 2016 Settlement Agreement
The CHRO Agreement stated Matthew LaVecchia Was to be qualified on Tower One and all
other Ladder Trucl<s. Matthew LaVecchia was offered no additional training on any apparatus.
After the CHRO Settlement Agreement, l\/latthew LaVecchia reviewed the lVlaster Qua|ification

List which showed that he was qualified on all department apparatus including Tower One and
all the Ladder Trucks. When i\/latthew called Battalion Chief Zak to accept an overtime
assignment on Tower 1, Matthew Was told by BC Zak that he would have to get back to him.
When BC Zak called Matthew back, Zak told l\/latthew that he Was not qualified on Tower 1 and

could not bid for the assignment

11.

12.

13.

l\/latthevv's current job description, Assistant Superintendent of Apparatus, not only
requires him to drive and operate all department vehicles and apparatus, it also states,
”Sha|l assist with the giving instructions to the fire fighters in the operations and care
and care of apparatus. l\/latthew has received no additional training on apparatus and is
still not qualified on Tower 1, the other Ladder Trucks and new apparatus purchased

after the settlement agreement.

2017 Co|lective bargaining between the City of |Vlilford and Local 944, |Vlilford
Professiona| Firefighters resulted in the elimination of Act.ing Pay for Staff Positions.
l\/|atthew Would have received this pay When the Superintendent of Apparatus Was off
work for any reason and Matthew performed the duties of Superintendent.

This CBA also lowered the pay for future Superintendents and Assistant Superintendents
(Not including l\/latthew LaVecchia). By terminating l\/latthew, the l\/lilford Fire
Department could realize this savings before Matthew retired.

Assistant Chief Begley is the Chief Officer that oversees the apparatus repair shop.
Superintendent of Apparatus loe Widman is in charge of the daily operations of the
apparatus repair shop and Matthew LaVecchia’s supervisor. lt was not routine for
Assistant Chief Begley to stop at the repair shop unless he had business with the
Superintendent. Whenever Superintendent Widman Was off duty, it was common for
Assistant Chief Begley to stop at the repair shop without any business. This lead
l\/latthew to believe he was stopping by to try and catch him not working (note:
Whenever Begley showed up l\/latthew was always busy working giving him no reason to
stay at the repair shop).

14.

15.

16.

17.

18.

19.

20.

21.

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 9 of 14

Statement of Facts # 2

On or about February 14, 2018, l\/latthew LaVecchia was arrested for an off duty assault

Matthew professes his innocence as this was a case occurred between two high school
friends Where the other party initiated the confrontation. '
Matthew was terminated by the Board of Fire Commissioners from charges filed by Fire
Chief Edo on April 19, 2018. Chief Edo sited a prior discipline from August 10,2010,
totally unrelated to the February 14, 2018, arrested, as the reason to termination.

On February 16,2018, l\/latthew LaVecchia received discipline from Fire Chief Edo by
being removed from his promotion assignment and received a letter of reassignment
Note: This is a violation of the collective bargaining agreement and the Union has filed a

grievance.

Again on April 9,2018, I\/latthew LaVecchia received further discipline of suspension
without pay prior to a termination hearing.

i\/latthew LaVecchia was denied his rights of due process before these two disciplines

were administered

Disciplined administered after the arrest Was in violation the Collective Bargaining
Agreement between the City of l\/li|ford and l\/lilford Professional Firetighters.

initial discipline violated the reason l\/latthew filed the CHRO complaint in 2016 by
taking him out of the Repair Shop Where his duties included repair of department
apparatus and placing him on administrative duties (Paper Work) in a confined room in

Fire Headquarters.

lVlattheW was never requested or given an opportunity to give a statement on his behalf
to the Board of Fire Commissioners prior to the termination hearing. Note: The Board of
Fire Commission met three times public|y, prior to this meeting without notifying
l\/latthew.

The Rules and Regu|ations he Was charged with by Chief Edo Were not applied even
handedly and without discrimination.

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 10 of 14

22. The Rules and Regulations he was charged with by Chief Edo do not even apply to the

issues and reason |\/latthew LaVecchia Was terminated
23. The termination Was administered before the court case was concluded.
24. The Rules, Orders and Penalties were applied with discrimination.

~ Statement of Facts regarding Connecticut Freedom of information violations:

To: Freedom of information Commission
From: Matthew LaVecchia
1049 Naugatuck Avenue, Mi|ford, Connecticut 06461
Subject: FO| Complaint toward the Mi|ford Fire Department, Board of Fire
Commissioners, Fire Chief and City Attorney.

On or about February 15 2018 Matthew LaVecchia notified Fire Chief Edo in the present of,
Assistant Chiefs Baker and Bagley and Loca| 944, Union President Jeff Luciano, that he was
involved in an altercation and was arrested on February 14,2018.

About a week later Matthew LaVecchia received a letter from Fire Chief Edo dated February 16,
2018 stating he was being removed from by assigned position, Assistant Superintendent of
Apparatus and assigned to desk duty at Fire Headquarters. The letter also stated: The City
Attorney's Office, Human Resources Director, as well the Fire Commission will be notified of this

incident

At this time, Matthew LaVecchia is only aware that the Board of Fire Commissioners met at
regular and special public meetings, Other than the agenda's and minutes listing New Business
- Executive Session, Unfinished Business - Executive Session, Matthew LaVecchia is unaware
of any other meetings that the Commission held where a quorum existed and the meeting was

not posted publicly.

This Complaint alleges that the Board of Fire Commission violated Matthew LaVecchia’s
rights and procedural rules of the Freedo_m of information Commission.

(6) "Executive sessions” means a meeting of a public agency at which the public is excluded
for one or more of the following purposes: (A) Discussion concerning the appointment
employment performance, evaluation, health or dismissal of a public ocher or employee.
provided that such individual may require that discussion be held at an open meeting;

Violations

22. Matthew LaVecchia was not given notice of a meeting rescheduled on February
22, 2018 if the Board of Fire Commission intended to discuss him and or have any or all
discussion held about him in open session.

23. Note: This regular scheduled meeting was set for February 20, 2018 and
rescheduled for February 22,2018 with no agenda posted for either day.

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 11 of 14

24. Note: The minutes of this meeting were posted online and stated under
item 8 New Business, a. Executive Session (Personnei Matter). Under FO| regulations
this is a lack of information for going into Executive Session.

(b)(1) Any person denied the right to inspect or copy records under section 1-210 or
wrongfully denied the right to attend any meeting of a public agency or denied any other right
conferred by the Freedom of information Act may appeal therefrom to the Freedom of
information Commission, by filing a notice of appeal with said commission. A notice of appeal
shall be filed not later than thirty days after such denia|, except in the case of an unnoticed or
secret meeting, in which case the appeal shall be filed not later than thirty days after the person
filing the appeal receives actual or constructive notice that such meeting was heid. For
purposes of this subsection, such notice of appeal shall be deemed to be filed on the date it is
received by said commission or on the date it is postmarked, if received more than thirty days
after the date of the denial from which such appeal is taken.

EXECUT|VE SESSlONS

i. AN AGENCY MAY CLOSE CERTAlN PORTlONS OF lTS MEET|NGS BY A VOTE OF 2/3
OF THE MEMBERS PRESENT AND VOT|NG. THlS VOTE MUST BE CONDUCTED AT A
PUBL|C SESS|ON.

Meetings to discuss the following matters may be closed: specific employees (un|ess the
employee concerned requests that the discussions be open to the public); strategy and
negotiations regarding pending claims and litigation; security matters; real estate acquisition (if
openness might increase price); or any matter that would result in the disclosure of a public
record exempted from the disclosure requirements for public records.

Any business or discussion in a closed session must be limited to the above areas.

The agency may invite persons to present testimony or opinion in the executive session, but
their attendance must be limited to only the time necessary for that testimony or opinion.

Thursday, February 22, 2018

Board of Fire Commissionl lVleeting l\/linutes

item 8 , New Business, a. Executive Session (Personnei l\/latter)

Commissioners Stein and Brennan made and seconded a motion to enter into Executive
Session for the purpose of discussing a personnel matter. Motion carried unanimously.
Commissioners went into Executive Session at 7:30.

The Commission invited Chief Edo, Assistant Chiefs Baker and Begley and City Attorney
Jonathan Berehen into Executive Session at 7:40.

The Commission came out of Executive Session at 8:35. Commissioner Stein noted that no
votes were taken while in Executive Session.

Vioiations

25. Note: The Commission invited Chief Edo, Assistant Chiefs Baker and Begley and City
Attorney Jonathan Berchem for 55 minutes violating FO| regulations The agency may invite
persons to present testimony or opinion in the executive session, but their attendance must be
limited to only the time necessary for that testimony or opinion

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 12 of 14

March 2018 regular scheduled meeting on March 20,2018 held at Fire Headquarters was called

to order at 1915 hours. _ _
After item 7l Chiefs Report, a motion to re-order the agenda and move item Vill , New Business

to end of meeting.
in New Business Commissions went into Executive Session (Personnei Matter) at 7:29
At 7:44 Commissioner invited Chief Edo, Assistant Chiefs Baker and Begley and City Attorney

Jonathan Berchem. _ _
Commissioners came out of Executive Session at 9:15, (Note: Commissioner‘s in Executive

Session with all invited parties for 1 hour and 31 minutes)

Vioiations-
26. All the violations that occurred at the February meeting except for not posting the agenda

were repeated at the March meeting.

A Special Meeting scheduled for April 12,2018 and rescheduled for April 19,2018 @ 7:15
with agenda posted. At this meeting several similar FO| violations occurred. l was
terminated without the department (Fire Chief), demonstrating just cause. Note: At the
time of termination i was already punished twice for the incident that occurred,
transferred from my position (Assistant Superintendent of Apparatus and receiving a
suspension without pay.

On August 14l 2018, the first Freedom of information complaints were heard by the agency’s
hearing officer with Fire Chief admitting to several FO| violations. These FO| violations have
been filed against the Fire Chief, Mi|ford Board of Fire Commission and that the City Attorney
participated in these violations the penalties requested include:

Vioiation:
27. No agenda posted for the April 12, 2018 meeting

Vioiation:
28. insufficient information of item 2. Personnel Matter

The April 17,2018 Regular Meeting of the Board of Fire Commissioners agenda list the same
violations.

Vioiation:
29. item Vill Unfinished Business
a) Personnel Matter
b) Executive Session
From this Freedom of information complaint l am requesting:
1. Fu|i disclosure in Writing from ali members, of all items discussed in all Executive Sessions, in

detailed including who said what and any responses to statements made.

2. All actions taken regarding these meetings be declared null and void.

3. As Matthew LaVecchia feel this is in retaliation by the Board of Fire Commissioners, Fire

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 13 of 14

Chief Edo, Assistant Chiefs Baker and Bagley and City Attorney Jonathan Berchem against me
for filing a CHRO complaint in 2016 and the fact that the Fire Chief has violated my rights under:

1. Connecticut Municpai Employee Reiations Act (iViERA).

2. lAFF Locai 944 Union Labor Contract.

3. Four (4) Board of Fire Commissioners Public Meetings in violation of Connecticut
Freedom of information meeting regulations.

4. The fact that the Mi|ford Fire Department failed to uphold the CHRO Agreement

5. The fact that the Mi|ford Fire Department conducted no investigation and per national
standards failed to meet the burden of proof for just cause termination.

i\/iatthew Stephen LaVecchia request the following CHRO Remedies:

1. Require the Niiiford Fire Department to make whole the 2016 CHRO Settlement
Agreement regarding EEOC CHARGE NO. 16A-2016-0196 and FEOC CHARGE NO.

1630504.

2. Made whole for the position of Superintendent Of Apparatus with the current Job
Description.

Note: At time of termination, Matthew LaVecchia held the position of Assistant Superintendent
of Apparatus. The current Labor Contract requires the Assistant Superintendent of Apparatus to
become the Superintendent of Apparatus upon the retirement of the Superintendent. The
current Superintendent of Apparatus has applied for retirement

3. Receive training and certifications needed to perform the duties for the position of
Superintendent of Apparatus with the current J oh Description.

4. The current supervisor of the Superintendent of Apparatus is one of the two Assistant Fire
Chief's. Matthew LaVecchia requests the CHRO Commission require the Fire Department to
assign the duties of supervision of the Repair Shop to one of the two Administration Battalion
Chief's.

5. That the six months’ probation period be waved.

6. Made whole on ali wages including Back Pay, Overtime, Acting Pay and Bonuses.

7. That ali future wages including Back Pay, Overtime, Acting Pay and Bonuses per the i_abor
Contract , Job Description, and Rules and Regulations be afforded Matthew LaVecchia.

8. That the Board of Fire Commissioners. Fire Chief, and Assistant Fire Chiefs Cease and Dismi`ss
any and all harassment toward lV|atthew LaVecchia. ,

9. Compensate Matthew LaVecchia for any and all legal fees and miscellaneous fees
associated with his Termination , CHRO complaint and Freedom of lnformation

j//'l£€p bCH;[r:i/t? Mc, 0`{),.._!¢}].‘5
rd /6/[“-[_ rif j!l"t.i'/Ly$?l/ZO/g

compiaint.

.ML;:Z - /r:/ mir-mir
NBL,¢L, ink l

/i//{fj//)C w blm/icc /q {& _:l Myccmmi;]si§ns§:§r::$:nh 28, 2019

 

 

Case 3:19-cv-00337-VLB Document 1 Filed 03/07/19 Page 14 of 14

EEoc Form1s1(11/16) U.S. EQUAL EMPLOYMENT OPPORTUN|TY COMM|SS|ON

 

DlSMlSSAL AND NOT|CE OF RlGHTS

 

TOI Mathew Lavecchia From: Boston Area Office
1049 Naugatuck Ave. John F. Kennedy Fed B|dg
Mi|ford, CT 06461 Government Ctr, Room 475

Boston, MA 02203

 

m On behalf of person(s) aggrieved whose identity is
CONFlDENT/AL {29 CFR §1601.7(11))
EEOC Charge No. EEOC Representative Telephone No.

Linda E. |ngle,
523-2019-00232 investigator (617) 565-3194

 

THE EEOC |S CLOS|NG |TS F|LE ON THiS CHARGE FOR THE FOLLOW|NG REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the sfatutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

EU EEUEI]

Other (bn'efly state)

- NOT|CE OF SU|T RlGHTS -

(See the additional information attached fo this form.)

Title V||, the Americans with Bisabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimlnation in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
iawsuit must i:e fiied WiTi-ilN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost ('i'he time limit for filing suit based on a ciaim under state law may be different.)

1

Equa| Pay Act '(EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be coilectible.

On behalf of the Commission
Feng K. An,
Area Office Director

 
      

 
 

DEC 1 3 inn

(Dafe Mai/ed)

   

Enc|osures(s)

CCZ .
Dlrector of Human Resources

City of Mi|ford Fire Department
72 New Haven Avenue
Mi|ford, CT 06460

